FILED

UNITED STATES DISTRICT COURT
ALBUCQUCAGUE, NEW MEXICO

IN THE UNITED STATES DISTRICT COURT MAY 2 2 2019

FOR THE DISTRICT OF NEW MEXICO MITCHELL , ELFERS

CLERK

UNITED STATES OF AMERICA, )

Plaintiff, CRIMINALNO. _/ GL /: 1] ZO WS

vs. Counts 1-3: 18 U.S.C. § 1001(a)(2): False
) Statement.

TURAB LOOKMAN, )

Defendant.

INDICTMENT
The Grand Jury charges:
Count 1

On or about November 14, 2017, in Los Alamos County, in the District of New Mexico,
the defendant, TURAB LOOKMAN, in a matter within the jurisdiction of the Department of
Energy, an agency within the executive branch of the United States, did knowingly and willfully
make and cause to be made a materially false, fictitious and fraudulent statement and
representation, knowing such statement and representation to be false, fictitious and fraudulent,
by answering “No” to the question posed to him through the Electronic Questionnaires for
Investigations Processing (e-QIP), “Has any foreign national in the last seven (7) years offered
you a job, asked you to work as a consultant, or consider employment with them?” The
statement and representation were false because, as the defendant, TURAB LOOKMAN, then
and there well knew, a foreign national had during the relevant period asked him to apply for and

participate in China’s Thousand Talents Program for personal compensation.

In violation of 18 U.S.C. § 1001(a)(2).

 

 

 
Count 2

On or about June 6, 2018, in Los Alamos County, in the District of New Mexico, the
defendant, TURAB LOOKMAN, in a matter within the jurisdiction of the Department of
Energy, an agency within the executive branch of the United States, did knowingly and willfully
make and cause to be made a materially false, fictitious and fraudulent statement and
representation, knowing such statement and representation to be false, fictitious and fraudulent,
by answering “No” to a question posed to him by a Los Alamos National Laboratory
Counterintelligence Officer, “Have you ever been recruited by or applied for a job (for personal
compensation), either full or part-time, as a consultant/academic/collaborator/ adjunct,
underwritten by the PRC and/or the Thousand Talents Program, or any company or university
within China?” The statement and representation were false because, as the defendant, TURAB
LOOKMAN, then and there well knew, he had been recruited by, applied for, and been accepted
to participate in China’s Thousand Talents Program for personal compensation.

In violation of 18 U.S.C. § 1001(a)(2).

Count 3

On or about September 13, 2018, in Los Alamos County, in the District of New Mexico,
the defendant, TURAB LOOKMAN, in a matter within the jurisdiction of the Department of
Energy, an agency within the executive branch of the United States, did knowingly and willfully
make and cause to be made a materially false, fictitious and fraudulent statement and
representation, knowing such statement and representation to be false, fictitious and fraudulent,
by answering “No” to a question posed to him by a Special Agent with the National Background
Investigation Bureau/Office of Personnel Management, as to whether he had been offered a job

by any foreign national or entity within the last 7 years, or if any foreign entity had asked him to

2

 
consider employment with them, or whether he had been involved in any other business ventures
or activities with any foreign entity within the last 7 years. The statement and representation
were false because, as the defendant, TURAB LOOKMAN, then and there well knew, he had
been recruited by, applied for, and been accepted to participate in China’s Thousand Talents

Program for personal compensation.

In violation of 18 U.S.C. § 1001(a)(2).

A TRUE BILL:

/s/ _

FOREPERSON OF THE GRAND JURY

(eo Clhnachy

sgistant United States Attorney

5/20/2019 2:53 PM

 
